        Case 1:20-cv-10617-WGY Document 215 Filed 06/11/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                DEFENDANTS’ MOTION FOR A ONE-DAY EXTENSION


       Respondents-Defendants hereby move for a one-day extension, nunc pro tunc, in which

to file their Memorandum Regarding the Appropriate Population Level of Detainees. While the

parties were not ordered to make a filing, the Court did request that if anything was filed, that it

be filed not later than June 10, 2020. Owing to other occurrences in this case, counsel was

unable to file yesterday. The Court’s acceptance of the filing with a one-day extension would be

appreciated.

                                                      Respectfully submitted,


                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                                By:   /s/ Thomas E. Kanwit
                                                      Thomas E. Kanwit
                                                      Michael Sady
                                                      Assistant U.S. Attorneys
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
        Case 1:20-cv-10617-WGY Document 215 Filed 06/11/20 Page 2 of 2



                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
                                                     michael.sady@usdoj.gov

June 11, 2020



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: June 11, 2020                                 Thomas E. Kanwit




                                                 2
